Name: Commission Regulation (EEC) No 1036/92 of 27 April 1992 laying down detailed rules for transferring Community aid granted for collective projects for the restructuring of vineyards under Council Regulation (EEC) No 458/80 and amending Decision 81/525/EEC on applications for refunds of and advances on premiums paid for collective projects for the restructuring of vineyards
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural policy;  agricultural structures and production
 Date Published: nan

 No L 110/3128 . 4. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1036/92 of 27 April 1992 laying down detailed rules for transferring Community aid granted for collective projects for the restructuring of vineyards under Council Regulation (EEC) No 458/80 and amending Decision 81/525/EEC on applications for refunds of and advances on premiums paid for collective projects for the restructuring of vineyards Whereas this also requires amendments to the detailed rules for submitting applications for refunds laid down in Commission Decision 81 /525/EEC (3) ; Whereas detailed rules should therefore be laid down in accordance with which Member States are to keep the Commission informed periodically of changes to projects ; Whereas a deadline should be set for the completion of all operations undertaken pursuant to Regulation (EEC) No 458/80 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Agricultural Structure and Rural Development, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 458/80 of 18 February 1980 on collective projects for the restruc ­ turing of vineyards ('), as last amended by Regulation (EEC) No 596/91 (2), and in particular Articles 10(4) and 11a (2) thereof, Whereas the Council has provided for the Member States to be able to transfer to other projects Community aid granted for projects approved by the Commission in accordance with Article 7 of Regulation (EEC) No 458/80 which cannot be completely carried out before the dead ­ line for execution of their completion expires ; Whereas the failure to execute a project in full or in part must be established with due respect for the rights acquired by the original recipient ; Whereas transfers of aid must relate solely to restructuring operations meeting the conditions laid down in Regula ­ tion (EEC) No 458/80 ; Whereas, given the possibility they now enjoy of transfer ­ ring aid between projects, the Member States must make the necessary changes to and undertake to manage such projects ; whereas, as a consequence and in order to ensure transparent, consistent management, they must be able to make changes to and administer all the projects ; Whereas, since the objective of this Regulation is to fix the procedures for transferring aid, as laid down in Council Regulation (EEC) No 596/91 , it should be made to apply as from the date that this Regulation entered into force : Article 1 The Member States may transfer aid :  which remains available on expiry of the deadline for execution laid down in the decision approving the project, or  which the beneficiary has relinquished, or  which remains available at the end of the eighth year following the decision approving the project if the area restructured represents on that date less than 70 % of the area originally planned, on condition that the rights of the beneficiary are maintained up to the completion date of the project . Article 2 The Member States shall ensure that aid transferred is used for restructuring operations :  provided for in projects approved by the Commission and areas in addition to hectares already covered by approval,  complying with the conditions laid down in Regula ­ tion (EEC) No 458/80 . Whereas transfers of aid must be made under conditions that avoid the risk of exceeding the quotas agreed for each Member State and that guarantee respect for the rights acquired by the original beneficiaries ; (') OJ No L 57, 29. 2. 1980, p . 27 . (4 OJ No L 67, 14. 3 . 1991 , p . 16 . O OJ No L 196, 18 . 7. 1981 , p. 11 . No L 110/32 Official Journal of the European Communities 28 . 4. 92 Article 3 Premiums paid shall be kept by the recipients of projects approved by the Commission provided the payment has been used for hectares on which restructuring operations have been fully completed in compliance with the condi ­ tions laid down in Regulation (EEC) No 458/80 . Article 4 Decisions to put back the deadline for execution provided for in the final paragraph of Article 4 of Regulation (EEC) No 458/80 shall be adopted by the Member States. They shall inform the Commission each year of decisions relating to transfers and changes adopted during the year using the form provided in Annex I. The form shall be forwarded when applications for refunds are submitted. Article 5 The contribution by the EAGGF Guidance Section towards the expenditure incurred by the Member States is made within the quotas originally agreed and under the conditions provided in Article 8 of Regulation (EEC) No 458/80. Article 6 Annex II to Decision 81 /525/EEC on applications for refunds of and advances on premiums paid for collective projects for the restructuring of vineyards is hereby replaced by Annex II hereto. Article 7 Operations undertaken under Regulation (EEC) No 458/80 must be completed before 31 December 1998 . Applications for refunds of expenditure on restructuring operations must be submitted to the EAGGF Guidance Section before 1 July 1999. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It is to be applied as from 14 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1992. For the Commission Ray MAC SHARRY Member of the Commission A N N E X I C ha ng es m ad e in 19 .. to pr oj ec ts ap pr ov ed un de r R eg ul at io n (E EC ) N o 45 8/ 80 N um be r of he ct ar es tr an sf er re d A dm in is tr at iv e un it Pr oj ec t nu m be r Q ua lit y w in es ps r T ab le s w in es O th er ch an ge s + + 1 2 3 28 . 4. 92 Official Journal of the European Communities No L 110/33 A N N E X II A pp lic at io n fo rr ef un d of ex pe nd itu re in cu rre d in 19 .j un de rR eg ul at io n (E EC )N o 45 8/ 80 on co lle ct iv e pr oj ec ts fo r th e re st ru ct u ­ ri ng of vi ne ya rd s Ar ea s re pl an te d or ne wl y pl an te d (in he ct ar es ,a re s an d ce nt iar es )( ') Pr em iu m s pa id by th e M em be r St at es Qu ali ty wi ne ps r aft er gr ub bi ng up A dm in is tr at iv e un it N um be r of pr oj ec ts Q ua lit y w in e ps r va rie tie s pr od uc in g T ab le w in e va ri et ie s T ab le w in e i1) Ca te go ry o T ot al T ot al O f w hi ch el ig ib le Ca te go ry o Q ua lit y wi ne sp sr T ab le w in es 1 2 3 4 5 6 7 8 9 10 11 No L 110/34 Official Journal of the European Communities 28 . 4. 92 T ot al (') w he re ap pr op ria te ,i nd ica te ne wl y pl an ted are as in he cta re s, are s an d ce nt iar es in br ac ke ts un de r ea ch of th e ar ea s co nc er ne d. p) In dic ate in the An ne x the tot al are a of vin ey ard s pla nte d an d rep lan ted loc ate d in wi ne -g ro wi ng are as wi th les s tha n tw o he cta res res tru ctu red on co mp let ion of th e pr oje ct. (') In dic ate in co lum ns 6 an d 8 tho se ca teg ori es wi thi n the me an ing of Ar tic le 4 of Co un cil Re gu lat ion (E EC )N o 82 2/ 87 ,t o wh ich the are as rep lan ted or ne wl y pl an ted be lon g.